1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     HANG NGOC LAM, et al.,                            Case No. 2:19-cv-00452-MMD-BNW
7                                         Plaintiffs,                   ORDER
              v.
8
      HAWAIIAN GARDENS CASINO,
9
                                        Defendant.
10

11           Pro se Plaintiffs Hang Ngoc Lam and Samuel Yasuo Takushi, citizens of Nevada,

12   sued Defendant Hawaiian Gardens Casino, a California corporation with its principal

13   place of business in California, for allegedly failing to pay out the proper amount of a

14   jackpot Plaintiffs won while gambling at Defendant’s casino. (ECF No. 1; see also ECF

15   No. 6 at 7.) Defendants moved to dismiss for lack of personal jurisdiction and improper

16   venue. (ECF No. 6.) Plaintiffs responded to the motion to dismiss by filing a motion to

17   transfer this case to the Central District of California. (ECF No. 13.) Defendants do not

18   oppose transferring this case to the Central District of California. (ECF No. 17.)

19           It is therefore ordered that Plaintiffs’ motion to transfer (ECF No. 13) is granted.

20   This case will be transferred to the Central District of California.

21           It is further ordered that Defendant’s motion to dismiss (ECF No. 6) is denied as

22   moot.

23           The Clerk of Court is directed to effectuate the transfer of venue and close this

24   case.

25           DATED THIS 7th day of May 2019.
26

27                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
28
